UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-06718 VIROPRO, INC. (Exact name of registrant as specified in its charter) Nevada 13-3124057 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4199 Campus Drive, Suite 550, Irvine, CA (Address of principal executive offices) (Zip Code) (949) 783-6573 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days. Yes £No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £Accelerated Filer £ Non-Accelerated Filer£(Do not check if a smaller reporting company)Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £No R As of March 31, 2011 the number of the Company's shares of par value $.001 common stock outstanding was 348,489,570. VIROPRO, INC. FORM 10-Q March 31, 2011 INDEX Page PART I — FINANCIAL INFORMATION 4 Item 1:Financial Statements 4 Consolidated Balance Sheets 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3:Quantitative and Qualitative Disclosures about Market Risk 23 Item 4:Controls and Procedures 23 PART II — Other Information 24 Item 1:Legal Proceedings 24 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3:Defaults Upon Senior Securities 25 Item 6:Exhibits 26 VIROPRO, INC. FORM 10-Q March 31, 2011 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has not been a material change in the information disclosed in the notes to the financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2010.These interim financial statements should be read in conjunction with the financial statements and accompanying notes included in such annual report.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that can be expected for the year ended December 31, 2011. 4 VIROPRO, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 (IN US$) ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation Total other assets Security deposits Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Convertible debentures Notes payable Liability for stock to be issued Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 1,000,000,000 shares authorized, 348,489,570 and 313,470,570 shares issued and outstanding Additional paid in capital Subscription receivable - ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 5 VIROPRO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (IN US $) THREE MONTHS ENDED MARCH 31, 2011 MARCH 31, 2010 REVENUE $ $
